UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jennifer R. Kloehn, Senior Vice President and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2017 Date of Reporting Period: 06/30/2016 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF JUNE 30, 2016 SHARES OR PRINCIPAL AMOUNT VALUE - COMMON STOCKS 94.14% Consumer Discretionary - Automobiles & Components 3.09% 2,250,000 Johnson Controls, Inc. $ 99,585,000 Consumer Discretionary - Media 7.89% 1,174,000 CBS Corporation - Class B 63,912,560 1,910,000 Gannett Co., Inc. 26,377,100 2,700,000 TEGNA, Inc. 62,559,000 1,375,000 Time Warner Inc. 101,117,500 253,966,160 Consumer Discretionary - Retailing 10.35% 250,000 Dollar General Corporation 23,500,000 3,562,782 LKQ Corporation * 112,940,189 372,476 O'Reilly Automotive, Inc. * 100,978,244 939,786 Sally Beauty Company, Inc. * 27,639,106 826,180 Signet Jewelers Limited 68,085,494 333,143,033 Consumer Discretionary - Services 2.08% 1,224,153 Popeyes Louisiana Kitchen, Inc. * 66,887,720 Consumer Staples - Food & Staples Retailing 4.01% 1,550,000 Walgreens Boots Alliance, Inc. 129,068,500 Consumer Staples - Food, Beverage & Tobacco 1.42% 450,000 Philip Morris International Inc. 45,774,000 Energy 5.31% 1,800,000 Enterprise Products Partners L.P. 52,668,000 1,300,000 Plains All American Pipeline, L.P. 35,737,000 4,843,000 Plains GP Holdings, L.P. 50,512,490 556,072 TC PipeLines, LP 31,840,683 170,758,173 Financials - Diversified 3.30% 754,505 Affiliated Managers Group, Inc. * 106,211,669 Financials - Insurance 7.45% 1,105,000 Aon plc 120,699,150 910,000 Chubb Limited 118,946,100 239,645,250 Financials - Real Estate 1.16% 1,405,000 CBRE Group, Inc. * 37,204,400 Health Care - Equipment & Services 5.22% 1,186,254 DaVita HealthCare Partners Inc. * 91,721,159 585,100 Laboratory Corporation of America Holdings * 76,220,977 167,942,136 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 15.27% 1,400,000 AbbVie Inc. 86,674,000 720,000 Celgene Corporation * 71,013,600 1,400,000 Gilead Sciences, Inc. 116,788,000 2,700,000 Pfizer Inc. 95,067,000 825,688 Thermo Fisher Scientific Inc. 122,003,659 491,546,259 Industrials - Capital Goods 4.56% 571,100 Snap-on Incorporated 90,131,002 248,910 W.W. Grainger, Inc. 56,564,797 146,695,799 Industrials - Commercial & Professional Services 4.89% 1,933,000 Copart, Inc. * 94,736,330 124,100 Deluxe Corporation 8,236,517 1,050,000 Nielsen Holdings plc 54,568,500 157,541,347 Industrials - Transportation 3.28% 282,076 AMERCO 105,651,566 Information Technology - Semiconductors & Semiconductor Equipment 1.50% 765,000 Skyworks Solutions, Inc. 48,409,200 Information Technology - Software & Services 6.73% 700,000 International Business Machines Corporation 106,246,000 700,000 MasterCard Incorporated - Class A 61,642,000 950,000 Microsoft Corporation 48,611,500 216,499,500 Materials 3.88% 436,600 AptarGroup, Inc. 34,548,158 1,250,401 Ball Corporation 90,391,488 124,939,646 Telecommunication Services 2.75% 2,050,000 AT&T Inc. 88,580,500 TOTAL COMMON STOCKS (cost $2,006,342,233) 3,030,049,858 SHORT -TERM INVESTMENTS 4.97% Commercial Paper - 4.88% $ 3,050,000 V.F. Corporation 07/05/16, 0.73% 3,049,753 7,400,000 Bacardi-Martini B.V. 07/06/16, 0.67% 7,399,311 6,350,000 Bemis Company, Inc. 07/06/16, 0.68% 6,349,400 4,000,000 Southern Power Company 07/06/16, 0.74% 3,999,589 $ Ford Motor Credit Company LLC 07/08/16, 0.70% 6,524,112 8,000,000 PPG Industries, Inc. 07/08/16, 0.75% 7,998,833 8,400,000 WEC Energy Group, Inc. 07/11/16, 0.80% 8,398,133 4,000,000 Monsanto Company 07/12/16, 0.74% 3,999,096 3,900,000 PPG Industries, Inc. 07/12/16, 0.70% 3,899,166 4,200,000 Southern Company Funding Corporation 07/12/16, 0.80% 4,198,973 5,450,000 WEC Energy Group, Inc. 07/12/16, 0.80% 5,448,668 6,825,000 Eaton Corporation 07/13/16, 0.70% 6,823,407 6,000,000 Baxter International Inc. 07/14/16, 0.79% 5,998,288 3,350,000 Valspar Corporation (The) 07/14/16, 0.94% 3,348,863 4,700,000 AstraZeneca PLC 07/15/16, 0.68% 4,698,757 3,000,000 Bemis Company, Inc. 07/15/16, 0.70% 2,999,183 5,000,000 Leggett & Platt, Incorporated 07/18/16, 0.71% 4,998,324 4,600,000 CBS Corporation 07/19/16, 0.68% 4,598,436 6,125,000 Bacardi Corporation 07/20/16, 0.79% 6,122,446 6,025,000 Pacific Gas and Electric Company 07/20/16, 0.73% 6,022,679 4,500,000 Harley-Davidson Financial Services, Inc. 07/21/16, 0.70% 4,498,250 4,875,000 Bell Canada 07/22/16, 0.77% 4,872,810 7,500,000 Harley-Davidson Financial Services, Inc. 07/25/16, 0.70% 7,496,500 5,000,000 Ford Motor Credit Company LLC 07/26/16, 0.73% 4,997,465 7,000,000 Harley-Davidson Financial Services, Inc. 07/27/16, 0.70% 6,996,461 5,000,000 Hyundai Capital America, Inc. 07/28/16, 0.65% 4,997,563 6,000,000 Valspar Corporation (The) 07/29/16, 0.98% 5,995,427 4,000,000 Ford Motor Credit Company LLC 08/01/16, 0.73% 3,997,486 6,200,000 Clorox Company (The) 08/22/16, 0.85% 6,192,388 156,919,767 Variable Rate Security - 0.09% 3,068,968 Morgan Stanley Liquidity Funds Government Portfolio (Institutonal Class), 0.27% 3,068,968 TOTAL SHORT-TERM INVESTMENTS (cost $159,988,735) 159,988,735 TOTAL INVESTMENTS (cost $2,166,330,968) - 99.11% 3,190,038,593 OTHER ASSETS, NET OF LIABILITIES - 0.89% 28,555,418 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $3,218,594,011 % Of net assets. * Non-income producing. As of June 30, 2016, investment cost for federal tax purposes was $2,166,330,968 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (117,020,691 ) - Net unrealized appreciation $1,023,707,625 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2016 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 3,068,968 Level 2 - Commercial Paper 156,919,767 Level 3 - None - - Total $3,190,038,593 (1) See Schedule above for further detail by industry Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/29/2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/29/2016 By: /s/ Jennifer R. Kloehn Name: Jennifer R. Kloehn Title: Principal Financial Officer Date: 08/29/2016
